Case 2:21-cv-02022-DOC-KES Document 72 Filed 04/28/21 Page 1 of 7 Page ID #:3377




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No. SA CV 21-2022-DOC-KES                                      Date: April 28, 2021

  Title: THRIVE NATURAL CARE, INC. v. LE VEL BRANDS, LLC


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                   Not Present
                Courtroom Clerk                                Court Reporter

         ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
               PLAINTIFF:                                   DEFENDANT:
                 None Present                                   None Present


         PROCEEDINGS (IN CHAMBERS): ORDER DENYING MOTION TO
                                    TRANSFER VENUE [44] AND
                                    DENYING MOTION FOR
                                    PRELIMINARY INJUNCTION [8]


         Before the Court is Plaintiff Thrive Natural Care, Inc.’s (“Plaintiff” or “Thrive”)
  Motion for Preliminary Injunction (Dkt. 8). Also before the Court is Defendant Le-Vel
  Brands, LLC’s (“Defendant” or “Le-Vel”) Motion to Transfer Venue (Dkt. 44). The
  Court finds these matters suitable for resolution without oral argument. Fed. R. Civ. P.
  78; C.D. Cal. R. 7–15. Having reviewed the moving papers and considered the parties’
  arguments, the Court DENIES the Motion to Transfer and DENIES the Motion for
  Preliminary Injunction.
Case 2:21-cv-02022-DOC-KES Document 72 Filed 04/28/21 Page 2 of 7 Page ID #:3378
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02326-DOC-ADS                                           Date: April 28, 2021
                                                                                           Page 2

  I.     Background

         This is a trademark infringement action brought by Plaintiff Thrive Natural Care,
  Inc. See Compl. (Dkt. 1). Plaintiff alleges that Defendant infringes Plaintiff’s trademark
  “THRIVE” in the skincare industry. Id. ¶ 55–56. In particular, Plaintiff claims that
  Defendant’s use of the mark “THRIVE SKIN” for skincare products in various
  advertising channels confuses or misleads consumers as to the origin of the goods.

         A.     Procedural History

         On March 4, 2021, Plaintiff filed the complaint (Dkt. 1). Plaintiff then filed the
  instant Motion for Preliminary Injunction on March 5, 2021 (“Mot. Preliminary
  Injunction”) (Dkt. 8). Defendants opposed the preliminary injunction on March 22, 2021
  (Dkt. 22).

         Defendants filed the instant Motion to Transfer on April 2, 2021 (“Mot. Transfer”)
  (Dkt. 44). Plaintiff opposed the Motion on April 12, 2021 (Dkt. 56), and Defendants filed
  a Reply on April 19, 2021 (Dkt. 62).

  II.    Legal Standard

         A.     Motion to Transfer

         Defendants request a transfer of venue pursuant to 28 U.S.C. § 1404(a). “For the
  convenience of the parties and witnesses and in the interest of justice, a district court may
  transfer any civil action to any other district or division where it might have been
  brought.” 28. U.S.C. § 1404(a). Further, district courts have discretion “to adjudicate
  motions for transfer according to an ‘individualized, case-by-case consideration of
  convenience and fairness.’” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir.
  2000) (quoting Stewart Org. v Ricoh Corp., 487 U.S. 22, 29 (1988)) (citation omitted).
  The grant or denial of transfer involves a two-step process.

          “First, the defendant must establish that the matter might have been brought in the
  district to which transfer is sought.” Metz v. U.S. Life Ins. Co. in the City of New York,
  674 F. Supp. 2d 1141, 1145 (C.D. Cal. 2009). This requires demonstrating “that subject
  matter jurisdiction, personal jurisdiction, and venue would have been proper if the
Case 2:21-cv-02022-DOC-KES Document 72 Filed 04/28/21 Page 3 of 7 Page ID #:3379
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02326-DOC-ADS                                            Date: April 28, 2021
                                                                                            Page 3

  plaintiff had filed the action in the district court to which transfer is sought.” Id. Second,
  courts must “weigh multiple factors in its determination whether transfer is appropriate in
  a particular case.” Id. “[A] court must balance the preference accorded plaintiff’s choice
  of forum with the burden of litigating in an inconvenient forum.” Decker Coal Co. v.
  Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986). Normally, “[s]ubstantial
  weight is accorded to the plaintiff's choice of forum, and a court should not order a
  transfer unless the ‘convenience’ and ‘justice’ factors . . . weigh heavily in favor of venue
  elsewhere.” Metz, 674 F. Supp. 2d at 1146 (quoting Catch Curve, Inc. v. Venali, Inc., No.
  CV 05-04820 DDP AJWX, 2006 WL 4568799, at *1 (C.D. Cal. Feb. 27, 2006)).

         B.     Preliminary Injunction

          A preliminary injunction is an “extraordinary remedy.” Winter v. Natural Res.
  Def. Council, Inc., 555 U.S. 7, 24 (2008). A plaintiff seeking preliminary injunctive relief
  “must establish that he is likely to succeed on the merits, that he is likely to suffer
  irreparable harm in the absence of preliminary relief, that the balance of equities tips in
  his favor, and that an injunction is in the public interest.” Am. Trucking Ass’n, Inc. v. City
  of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009). Alternatively, “serious questions
  going to the merits and a hardship balance that tips sharply toward the plaintiff can
  support issuance of an injunction, assuming the other two elements of the Winter test are
  also met.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011)
  (internal quotation omitted). A “serious question” is one on which the movant “has a fair
  chance of success on the merits.” Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d
  1415, 1421 (9th Cir. 1984). Under the Trademark Modernization Act of 2020 (“TMA”),
  “[a] plaintiff seeking such an injunction shall be entitled to a rebuttable presumption of
  irreparable harm . . . upon a finding of likelihood of success on the merits for a violation
  identified in this subsection in the case of a motion for a preliminary injunction or
  temporary restraining order.” 15 U.S.C. § 1116(a).

  III.   Discussion

         A.     Motion to Transfer

         As analyzed below, the Court finds that (A) this Action could have been brought
  in the Eastern District of Texas, (B) the convenience and justice factors do not weigh in
  favor of transfer, and, on balance, (C) the convenience and justice factors do not
Case 2:21-cv-02022-DOC-KES Document 72 Filed 04/28/21 Page 4 of 7 Page ID #:3380
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02326-DOC-ADS                                            Date: April 28, 2021
                                                                                            Page 4

  outweigh any deference afforded to Plaintiff’s choice of litigating this Action in the
  Central District of California.

                1.    This Suit May Have Been Brought in the Eastern District of
                Texas

         Transfer is only appropriate to a district where personal jurisdiction, subject
  matter jurisdiction, and proper venue are maintained. Metz, 674 F. Supp. 2d at 1145.
  Defendants argue that this case could have been brought in the Eastern District of Texas.
  Mot. Transfer at 8–9. Plaintiff does not challenge this assertion. See generally Opp’n.
  Thus, the Court finds that this Action could have been brought in the Eastern District of
  Texas.

                2.     The Convenience of the Parties and the Interest of Justice

         While there is no definitive list in the Ninth Circuit, courts commonly consider the
  following non-exhaustive factors in determining the convenience of the parties and the
  interest of justice:

         (1) plaintiffs’ choice of forum, (2) convenience of the parties, (3) convenience of
  the witnesses, (4) ease of access to the evidence, (5) familiarity of each forum with the
  applicable law, (6) feasibility of consolidation with other claims, (7) any local interest in
  the controversy, and (8) the relative court congestion and time of trial in each forum.

         Vu v. Ortho-McNeil Pharm., Inc., 602 F. Supp. 2d 1151, 1156 (N.D. Cal. 2009);
  see also Jones, 211 F.3d at 498–99. The most relevant factors will be analyzed in turn.

                       a.      Plaintiff’s Choice of Forum

         Plaintiff alleges that their choice of forum weighs against transfer because there is
  a strong presumption in favor of the plaintiff’s choice of forum. Opp’n Transfer at 4–5.
  Defendant argues that Plaintiff’s choice of forum should be given little weight because
  the Central District of California is not the primary residence of the Plaintiff nor the
  Defendant. Mot. Transfer at 15. Defendants further argue that the “crux of this dispute
  will heavily depend on the parties’ respective priority of rights” in the corresponding
  marks and product lines. Id. at 15–16.
Case 2:21-cv-02022-DOC-KES Document 72 Filed 04/28/21 Page 5 of 7 Page ID #:3381
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02326-DOC-ADS                                              Date: April 28, 2021
                                                                                              Page 5

         Although the plaintiff’s choice of forum is ordinarily given great deference, this
  choice is entitled to less deference if the defendant establishes one or more of the
  following factors:

         (1) the operative facts have not occurred within the forum; (2) the forum has no
  particular interest in the parties or subject matter; (3) the forum is not the primary
  residence of either the plaintiff or defendant; or (4) the subject matter of the litigation is
  not substantially connected to the forum.

         Metz, 674 F. Supp. 2d at 1146 (quoting Catch Curve, Inc., 2006 WL 4568799 at
  *4); see also Pfeiffer v. Himax Techs., Inc., 530 F. Supp. 2d 1121, 1124 (C.D. Cal. 2008)
  (holding that plaintiff’s choice of forum is not entitled to deference “when plaintiffs do
  not reside in the district, the operative facts have not occurred within the forum, the
  forum has no particular interest in the action, and plaintiffs are seeking to bring a class
  action”). Further, “when an individual brings a derivative suit or represents a class, the
  named plaintiff’s choice of forum is given less weight.” Lou v. Belzberg, 834 F.2d 730,
  739 (9th Cir. 1987) (internal citations omitted).

          Here, Plaintiff’s choice of forum is still entitled to deference. Though this District
  is not the primary residence of either the Plaintiff or Defendant, the Court finds that many
  of the operative facts of this case have occurred in this District. Defendant argues that the
  operative facts of this case arose in the Eastern District of Texas, because the selection
  and first use of the trademark occurred there. Mot. Transfer at 11. However, “[i]n a
  trademark suit brought under the Lanham Act, a ‘substantial part’ of the events giving
  rise to the claims occur in any district where consumers are likely to be confused by the
  accused goods, whether that occurs solely in one district or in many.” Allstar Mktg.
  Group, LLC v. Your Store Online, LLC, 666 F. Supp. 2d 1109, 1128 (C.D. Cal. 2009)
  (citing Woodke v. Dahm, 70 F.3d 983, 985 (8th Cir. 1995) (“The place where the alleged
  passing off occurred . . . provides an obvious correct venue”)). Plaintiff alleges that
  Defendants have sold hundreds of thousands of dollars of “THRIVE SKIN” products to
  customers in this district. Opp’n Transfer at 9. Plaintiff further alleges that “consumers
  were more likely exposed to both parties’ products in this District.” Id. Accordingly, a
  substantial part of the operative facts occurred in this forum, and Plaintiff’s choice of
  forum is given great deference.
Case 2:21-cv-02022-DOC-KES Document 72 Filed 04/28/21 Page 6 of 7 Page ID #:3382
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02326-DOC-ADS                                            Date: April 28, 2021
                                                                                            Page 6

                       b.      Convenience of the Parties

         Defendant’s principal place of business is in Frisco, Texas. Mot. Transfer at 10.
  Several of Defendant’s key executives and employees, as well as Defendant’s in-house
  counsel, reside in Frisco. Id. However, Defendants also have 580 active “Brand
  Promoters” located in this District, working to market and sell Defendant’s products. Id.
  One of Defendant’s founders resides in Tennessee, and another moves between Colorado
  and Arizona. Mot. Transfer at 3. Defendant’s president and chief legal officer resides in
  Florida. Id. Additionally, Defendant is a multi-billion dollar company with hundreds of
  millions of dollars in sales per year. Opp’n Transfer at 1.

         In contrast, Plaintiff has a total of six full-time employees, all based in San
  Francisco, California. Opp’n Transfer at 1. Plaintiff had a total revenue of $1 million in
  2020.

         Plaintiff argues that being forced to litigate this case in Texas would require
  Plaintiff to incur substantial expenses, creating a significant burden. Id. at 3. Plaintiff
  argues that Defendant has the means to absorb the costs of litigating in this District
  because Defendant is the far larger company. Id. at 1. Additionally, Plaintiff points out
  that Defendant has previously chosen to bring suit in this District to assert its own
  trademark rights with the same counsel. Id. See Le-Vel Brands, LLC v. Thrive Market,
  Inc., No. 2:17-cv-08951-AFM (C.D. Cal. 2017).

          It is Defendants’ burden to show that convenience “weigh[s] heavily in favor of
  venue elsewhere.” Metz, 674 F. Supp. 2d at 114. Though the selection and first use of the
  marks in question may have occurred in Texas, Defendants have not shown that the
  convenience of litigating in Texas is of such a magnitude that it weighs heavily in favor
  of transfer. Furthermore, Defendants have made no showing that it would be unfair to
  litigate in the Central District of California: Plaintiff’s choice of forum and a location
  where Defendants do business. Accordingly, the Court finds that this factor weighs in
  favor of Plaintiff. The Court finds that the remaining factors merit little discussion
  because they do not weigh heavily in favor of transfer.
Case 2:21-cv-02022-DOC-KES Document 72 Filed 04/28/21 Page 7 of 7 Page ID #:3383
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02326-DOC-ADS                                            Date: April 28, 2021
                                                                                            Page 7

                       c.      Balancing Plaintiff’s Choice, Interest, and Justice

         As analyzed above, Plaintiff’s choice of forum is given great deference.
  Additionally, it is Defendant’s burden to show that convenience weighs heavily in favor
  of transfer. Defendant did not meet that burden.

         Accordingly, the Court DENIES the Motion to Transfer.

         B.     Preliminary Injunction

         Without reaching the merits of this case, the Court finds that Defendant has
  established that Plaintiff is not likely to suffer irreparable harm in the event a preliminary
  injunction is not issued. Defendant argues, and the Court agrees, that Plaintiff has not
  offered evidence of harm—especially significant where Defendant’s products have
  already been on the market for nearly two years. Opp’n Preliminary Injunction at 20.

         To the extent that any lasting harm is done to Plaintiff’s business, such harm
  would be compensable by money damages if the Plaintiff prevails at trial. As such, the
  issuance of a preliminary injunction would be inappropriate here.

         Accordingly, the Court DENIES the Motion for Preliminary Injunction.

  IV.    Disposition

         For the reasons stated above, the Court DENIES Defendant’s Motion to Transfer
  Venue to the Eastern District of Texas and DENIES Plaintiff’s Motion for Preliminary
  Injunction.

         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                         Initials of Deputy Clerk:
   CIVIL-GEN                                                                                     kd
